 

Exhibit 10.4

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. ANY
TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT
UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER
OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE BORROWER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.

DynTek, Inc.

Junior Secured Convertible Promissory Note

Note No. __________
$1,000,000.00                                                                                                                                                 
June 15, 2006

FOR VALUE RECEIVED, subject to the terms and conditions of this Junior Secured
Convertible Promissory Note (the “Note”), DynTek, Inc., a Delaware corporation
with its principal offices located at 19700 Fairchild Road, Suite 230, Irvine,
California (the “Borrower”), hereby promises to pay to the order of Trust A-4 -
Lloyd I. Miller (“Trust A-4”), located at 4550 Gordon Drive, Naples, Florida
34102 (the “Holder”), the principal sum of One Million Dollars ($1,000,000.00),
in lawful money of the United States and in immediately available funds on
March 1, 2011 or, if such day is not a regular business day, on the next
business day thereafter, with all accrued but unpaid interest (as provided
below) to such date (the “Maturity Date”). Subject to the terms and conditions
of this Note (including without limitation Section 7(f)), the Borrower also
promises to pay to the Holder interest accrued on the outstanding unpaid
principal amount hereof until such principal amount is paid (or converted as
provided herein) at the rate of ten percent (10%) per annum, compounding
quarterly, from the date hereof. The said interest shall become due quarterly in
arrears and shall be payable on the last day of each fiscal quarter (each, an
“Interest Payment Date”) in respect of the immediately preceding completed
fiscal quarter. The first Interest Payment Date will be June 30, 2006. At the
Borrower’s sole option, all interest payments due and payable before June 30,
2009 may be paid in kind at the rate of fourteen percent (14%) per annum,
compounding quarterly, in which case the accrued interest will be added to the
principal amount of the Note on the applicable Interest Payment Date, and
interest will accrue on the aggregate principal amount. All interest payments
due and payable on and after June 30, 2009 must be paid in cash.

This Note is being issued pursuant to (1) that certain First Amendment to Note
Purchase Agreement, dated as of the date hereof, by and between the Borrower and
the Holder (the “First Amendment”), and (2) that certain Note Purchase
Agreement, dated as of March 8, 2006, by and between the Borrower and the
purchasers named


--------------------------------------------------------------------------------




 

thereunder, including the Holder, (the “Note Purchase Agreement”), and shall be
entitled to all of the rights and benefits thereof. This Note is guaranteed by
DynTek Services, Inc., a Delaware corporation and a wholly-owned subsidiary of
the Borrower (“DSI”) and secured by a security interest in all of the assets of
Borrower and DSI, as described more fully in that certain Security and Pledge
Agreement, dated as of March 8, 2006, executed by and between the Borrower, DSI
and Trust A-4 (as amended, supplemented or otherwise modified from time to time)
(the “Security Agreement”).

Until June 1, 2010, the Borrower may not prepay the Note in whole or in part
without the prior written consent of the Holder, which may be given or withheld
in Holder’s sole discretion. At anytime after June 1, 2010 until the Maturity
Date, the Borrower may prepay this Note in whole or in part at any time without
penalty.

1.             Definitions. Unless the context otherwise requires, the following
terms shall have the following respective meanings:

“Act” means the Securities Act of 1933, as amended.

“Blue Sky Laws” means applicable state securities laws.

“Base Share Price” shall have the meaning ascribed to such term in
Section 4(f)(i) hereof.

“Board” shall mean the Borrower’s Board of Directors.

“Borrower” shall have the meaning ascribed to such term in the first paragraph
of this Note.

“Common Stock” shall mean shares of the Borrower’s Common Stock, par value
$0.0001 per share.

“Conversion Date” shall be the date upon which the Holder exercises its right to
convert the outstanding amounts under this Note into shares of Borrower’s Common
Stock in accordance with Section 3(a) of this Note, or the date such amounts are
automatically converted in accordance with the terms hereof.

“Conversion Option” shall have the meaning ascribed to such term in
Section 3(a) hereof.

“Conversion Price” shall have the meaning ascribed to such term in
Section 3(a) of this Note.

“Event of Default” shall have the meaning ascribed to such term in
Section 5(a) of this Note.

2


--------------------------------------------------------------------------------




 

“Fair Market Value” shall mean the fair market value of a share of the Common
Stock as mutually determined in good faith by the Holder and the Board.

“First Amendment” shall have the meaning ascribed to such term in the second
paragraph of this Note.

“Holder” shall have the meaning ascribed to such term in the first paragraph of
this Note.

“Interest Payment Date” shall have the meaning ascribed to such term in the
first paragraph of this Note.

“Maturity Date” shall have the meaning ascribed to such term in the first
paragraph of this Note.

“Newly Issued Shares” shall have the meaning ascribed to such term in
Section 4(f)(i) hereof.

“Note” shall have the meaning ascribed to such term in the first paragraph of
this instrument.

“Note Purchase Agreement” shall have the meaning ascribed to such term in the
second paragraph of this Note.

“Security Agreement” shall have the meaning ascribed to such term in the second
paragraph of this Note.

2.             Accounting Terms. All accounting terms not specifically defined
in this Note shall be construed in accordance with United States generally
accepted accounting principles and, if applicable, consistent with those applied
in the preparation of the financial statements of the Borrower.

3.             Conversion.

(a)           Voluntary Conversion. At any time until the Note has been paid in
full, the Holder has the right, at its option, to convert all or any part of the
outstanding principal amount (including any accrued but unpaid interest on such
principal amount) (the “Conversion Principal Amount”) of this Note into shares
of Common Stock (in accordance with the procedures described under
Section 3(b) of this Note) (the “Conversion Option”). The number of shares of
Common Stock into which the Conversion Principal Amount is convertible is equal
to (i) the Conversion Principal Amount divided by (ii) the Conversion Price (as
defined below) in effect at the time of conversion. The “Conversion Price” shall
initially be $0.20, subject to adjustment pursuant to Sections 3 and 4.

3


--------------------------------------------------------------------------------




 

(b)           Conversion Mechanics. The Holder shall exercise its right to
convert by surrender of this Note, duly endorsed, at the office of the Borrower,
accompanied by written notice of conversion. The Borrower shall forthwith issue
and deliver to the Holder certificates for the number of shares of Common Stock
to which Holder is entitled (bearing such legends as may be required by
applicable state and federal securities laws). If on any conversion of this Note
a fraction of a share results, then the Borrower will pay the Holder the cash
value of that fractional share (based upon the Fair Market Value). All Common
Stock issued upon the conversion of this Note shall be validly issued, fully
paid and non-assessable. Any conversion shall be deemed to have occurred as of
the Conversion Date, and the Holder shall be treated for all purposes as the
record holder of such Common Stock as of that date. Upon conversion of this Note
into Common Stock, Holder shall surrender this Note, duly endorsed, at the
principal offices of Borrower. Borrower will, as soon as practicable thereafter,
issue and deliver to Holder a certificate for the number of shares of Common
Stock to which Holder is entitled upon such conversion, plus a check payable to
Holder for any cash amounts payable for fractional shares and accrued but unpaid
interest. If the Holder converts less than all of the indebtedness evidenced by
this Note upon such conversion, then the Borrower shall also issue a convertible
promissory note of like tenor for the amount of indebtedness not so converted.

(c)           Conversion Covenants. Subject to the terms herein, the Borrower
covenants that it will at all times promptly do any and all lawful things
necessary (i) to effect the conversion of this Note, or any part thereof, as
provided in this Note and, including, without limitation, by proper corporate
action taking all steps necessary to have available at all times during which
this Note remains outstanding all Common Stock issuable upon the conversion of
this Note and (ii) to ensure that the shares of Common Stock issuable upon
conversion of this Note are registered under the Act and are freely transferable
in the hands of the Holder, subject to the terms and conditions of the
registration provisions contained in the Note Purchase Agreement.

4.             Dilution. The number of shares of Common Stock issuable under
Section 3(a) of this Note shall be subject to adjustment from time to time upon
the happening of certain events as follows:

(a)           Adjustment for Stock Splits and Combinations. If the Borrower at
any time or from time to time after the date of this Note effects a subdivision
of shares of its Common Stock, the number of shares of Common Stock issuable to
Holder immediately before that subdivision shall be proportionately increased,
and conversely, if the Borrower at any time or from time to time after the date
of this Note combines shares of Common Stock into a smaller number of shares,
the number of shares of Common Stock issuable to Holder immediately before the
combination shall be proportionately decreased. In either case, the Conversion
Price will be proportionately adjusted as well. Any adjustment under this clause
(a) shall become effective at the close of business on the date the subdivision
or combination becomes effective.

4


--------------------------------------------------------------------------------




 

(b)           Adjustment for Certain Dividends and Distributions. If the
Borrower at any time or from time to time after the date of this Note makes, or
fixes a record date for the determination of holders of shares of Common Stock
entitled to receive a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event, the number of shares of
Common Stock issuable to Holder shall be increased as of the time of such
issuance, or, in the event such record date is fixed, as of the close of
business on such record date, by multiplying the maximum number of shares of
Common Stock issuable to Holder by a fraction (i) the numerator of which shall
be the total number of shares of Common Stock issued and outstanding immediately
prior to the time of such issuance or the close of business on such record date
plus the number of shares of Common Stock issuable in payment of such dividend
or distribution plus the number of shares of Common Stock issuable upon the
conversion or exercise of the Borrower’s outstanding convertible securities,
warrants and options, and (ii) the denominator of which is the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date, plus the number of
shares of Common Stock issuable upon the conversion or exercise of the
Borrower’s outstanding convertible securities, warrants and options.

(c)           Adjustments for Other Dividends and Distributions. In the event
the Borrower at any time or from time to time after the date of this Note makes,
or fixes a record date for the determination of holders of shares of Common
Stock entitled to receive a dividend or other distribution payable in securities
of the Borrower other than the shares of Common Stock, then and in each such
event, provision shall be made so that the Holder, upon conversion of this Note,
shall receive upon conversion thereof, in addition to the number of shares of
Common Stock receivable thereupon, the amount of securities of the Borrower
which the Holder would have received had Holder been a holder of Common Stock on
the date of such event and had thereafter, during the period from the date of
such event to and including the Conversion Date, retained such securities
receivable as aforesaid during such period, subject to all other adjustments
called for during such period under this Section 4 with respect to the rights of
the Holder.

(d)           Adjustment for Reorganization, Consolidation, Merger. In the event
of any reorganization of the Borrower (or any other corporation, the stock or
other securities of which are at the time receivable upon the conversion of this
Note) after the date hereof, or if, after such date, the Borrower (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all its assets to another corporation, and to the
extent any such transaction does not result in the automatic conversion of this
Note in accordance with the terms hereof, then and in each such case Holder,
upon the conversion hereof as provided herein, at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which such Holder would have been entitled upon such consummation if such
Holder had converted this

5


--------------------------------------------------------------------------------




 

 Note immediately prior thereto. In the event of such a reorganization,
consolidation or merger, the corporation whose stock or other securities or
property to which Holder would be entitled shall execute and deliver to Holder
no later than the closing of such transaction an instrument or other writing,
reasonably satisfactory to Holder, acknowledging its obligation to issue such
stock or other securities or other property upon the conversion of this Note.

(e)           Adjustment for Reclassification, Exchange and Substitution. In the
event that at any time or from time to time after the date of this Note, the
shares of Common Stock are changed into the same or a different number of shares
of any class of stock, whether by recapitalization, reclassification or
otherwise (other than a subdivision or combination of shares or stock dividend
or a reorganization, merger, consolidation or sale of assets, provided for
elsewhere in this Section 4), then and in any such event the kind and amount of
stock and other securities and property receivable upon such recapitalization,
reclassification or other change shall be used for calculation of the number of
shares of Common Stock issuable to the Holder, all subject to further adjustment
as provided in this Note.

(f)            Sale of Shares Below Conversion Price.

(i)       In case at any time on or after the date first written above, the
Borrower shall issue or sell shares of its Common Stock or instruments
convertible into or exercisable for Common Stock (collectively, the “Newly
Issued Shares”), at a price below the Conversion Price in effect at the time of
such issuance (the “Base Share Price”), then the Conversion Price shall be
reduced to equal the Base Share Price. In each such case, the Conversion Price
shall be reduced as of the opening of business on the date immediately following
such issue or sale of Newly Issued Shares. In no instance shall an adjustment be
made under this Section 4(f)(i) if it would cause the Conversion Price to be
increased.

(ii)           Notwithstanding the foregoing, no adjustment shall be made under
this Section 4(f) by reason of:

(1)           the issuance, sale, and transfer to any person of any shares of
Common Stock of the Company in connection with (i) the Private Placement (as
defined in the Note Purchase Agreement), (ii) execution and consummation of the
terms of the Conversion and Settlement Agreements (as defined in the Note
Purchase Agreement), or (iii) settlement of unsecured trade debt pursuant to
those certain Settlement and Release Agreements (as defined in the Note Purchase
Agreement) dated as of the date hereof;

(2)           the issuance by the Borrower of the Warrants (as defined in that
certain Note Purchase Agreement dated as of the date hereof, by and between the
Borrower and the purchasers named therein (the “Note Purchase

6


--------------------------------------------------------------------------------




 

Agreement”)) or the issuance by the Borrower of shares of Common Stock upon the
exercise of the Warrants in accordance with the terms of the Note Purchase
Agreement;

(3)           the issuance by the Borrower of shares of Common Stock upon the
exercise or conversion of securities of the Borrower outstanding as of the date
of this Agreement; and

(4)           the issuance by the Borrower of shares of Common Stock or options
or other rights to purchase Common Stock pursuant to any equity incentive plan
in effect on the date hereof.

(g)           Certificate as to Adjustment. In each case of an adjustment of the
Conversion Price or the number of shares of Common Stock issuable upon
conversion of the Notes, upon the request of the Holder, the Borrower shall
compute such adjustment in accordance with the provisions of this Note and
prepare a letter or certificate setting forth such adjustment, and showing in
detail the facts upon which such adjustment is based. Notwithstanding the
delivery of such letter or certificate, Holder shall have the right to dispute
the calculation of such adjustment by written notice to Borrower setting forth
Holder’s alternative calculation of such adjustment.

5.             Events of Default.

(a)           Events Constituting An Event of Default. Any of the events set
forth in Section 1.15 of the Note Purchase Agreement, which section is
incorporated herein by reference, shall constitute an “Event of Default” under
this Note.

(b)           Consequences of an Event of Default. Upon the occurrence of an
Event of Default or at any time thereafter, the registered holder of the Note
may, by notice to the Borrower, declare the entire unpaid principal amount of
the Note, all interest accrued and unpaid thereon and all other amounts payable
under this Note to be forthwith due and payable, whereupon the Note, all such
accrued interest and all such amounts will become and be forthwith due and
payable (unless there will have occurred an Event of Default under subsection
1.15(e) of the Note Purchase Agreement,  in which case all such amounts will
automatically become due and payable) without offset or counterclaim of any kind
and without presentment, demand, protest or further notice of any kind, and
without regard to the running of the statute of limitations, all of which are by
this Note expressly waived by the Borrower.

6.             Registration. Pursuant to the terms and conditions of the Note
Purchase Agreement, the Common Stock to be issued to the Holder upon conversion
will be registered with the Securities and Exchange Commission under a
registration statement on Form S-1 or any other form then available to the
Company under applicable SEC rules and regulations and will not be subject to
any restrictions on transfer.

7


--------------------------------------------------------------------------------




 

7.             General Matters.

(a)           Applicable Law. This Note shall be governed by the internal laws
(and not the law of conflicts) of the State of California.

(b)           Fees and Expenses. In the event that any suit or action is
instituted to enforce any provision under this  Note, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals. Notwithstanding the
foregoing, the Borrower agrees to pay and hold Holder harmless against liability
for the payment of the reasonable fees and expenses of Holder (including,
without limitation, attorneys’ fees and expenses and out of pocket expenses of
Holder and its representatives, including, without limitation, fees and expenses
for travel, background investigations and outside consultants) arising in
connection with any refinancing or restructuring of the credit arrangements
provided under this Note in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

(c)           Amendment or Waiver. Any term of this Note may be amended, and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by the
written consent of the Holder.

(d)           Headings. The headings in this Note are for purposes of
convenience of reference only, and shall not be deemed to constitute a part of
this Note.

(e)           Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing (including telecopy or
similar writing) and shall be sent to the address of the party set forth in the
Note Purchase Agreement. Any notice, request, consent or other communication
hereunder shall be deemed to have been given and received on the day on which it
is delivered (by any means including personal delivery, overnight air courier,
United States mail) or telecopied (or, if such day is not a business day or if
the notice, request, consent or communication is not telecopied during business
hours of the intended recipient, at the place of receipt, on the next following
business day). Any of the parties hereto may, by notice given hereunder,
designate any further or different address and/or number to which subsequent
notices or other communications shall be sent. Unless and until such written
notice is received, the addresses and numbers as provided herein shall be deemed
to continue in effect for all purposes hereunder.

(f)            Usury Limitation. In no event shall the amount paid or agreed to
be paid to the Holder for the use or forbearance of money to be advanced
hereunder exceed the highest lawful rate permissible under the then applicable
usury laws. If it is hereafter determined by a court of competent jurisdiction
that the interest

8


--------------------------------------------------------------------------------




 

payable hereunder is in excess of the amount which the Holder may legally
collect under the then applicable usury laws, such amount which would be
excessive interest shall be applied to the payment of the unpaid principal
balance due hereunder and not to the payment of interest or, if all principal
shall previously have been paid, promptly repaid by the Holder to the Borrower.

(g)           Severability. Every provision of this Note is intended to be
severable. If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid term or provision
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

[Remainder of Page Intentionally Left Blank]

9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
day and year first above written.

 

DYNTEK, INC., a Delaware corporation

 

 

 

By:

/s/ Casper Zublin, Jr.

 

Name:

Casper Zublin, Jr.

 

Title:

Chief Executive Officer

 

10


--------------------------------------------------------------------------------